              Case MDL No. 2942 Document 777 Filed 08/18/20 Page 1 of 1




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS INTERRUPTION
PROTECTION INSURANCE LITIGATION                                                     MDL No. 2942


                     ORDER DENYING MOTION TO AMEND AND/OR
                           RECONSIDERATION OF ORDER


       Before the Panel:* Plaintiffs in two related actions request that the Panel reconsider its
order denying centralization in this docket. See MDL No. 2942 (J.P.M.L. Aug. 17, 2020), ECF No.
776. Specifically, plaintiffs request the Panel issue a show cause order as to why seven actions
naming various State Farm insurers should not be centralized. The Panel carefully considered which
actions warranted a show cause order and did not grant the recent motion for reconsideration
regarding fifteen Travelers actions lightly. See Order Granting Mot. for Recons., MDL No. 2942
(J.P.M.L. Aug. 17, 2020), ECF No. 775. Plaintiffs have not persuaded us that these seven actions
warrant the issuance of a show cause order.

       IT IS THEREFORE ORDERED that the motion to amend and/or for reconsideration of the
order denying centralization is denied.


                                       PANEL ON MULTIDISTRICT LITIGATION



                                       __________________________________________
                                                    Ellen Segal Huvelle
                                                       Acting Chair

                                       R. David Proctor              Catherine D. Perry
                                       Nathaniel M. Gorton           Matthew F. Kennelly




       *
           Judges Karen K. Caldwell and David C. Norton took no part in the decision of this matter.
